PER CURIAM.
The appellee, an attorney, was sued by a former client for malpractice and breach of fiduciary relationship. The action was in chancery and sought certain equitable relief, including an accounting and a money judgment.
After hearing testimony and considering certain documentary proofs, the chancellor found against the appellant and rendered a decree dismissing the complaint with prejudice.
The appellant contends here that there was substantial evidence to support the allegations of the complaint. We have carefully considered the evidence and proofs submitted before the chancellor and are of the view that the findings made and the conclusions reached are not against the manifest weight of the evidence. Conversely, there is sufficient evidence to support the chancellor’s findings, and the decree should be affirmed.
Affirmed.